DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions. 
Status 
1.	Claims 2-26 as filed on 6 November 2018 were examined and rejected in an Office action mailed 6 January 2020.  Applicant responded on 6 April 2020, cancelling claims 5-6, 12-13, 19-20 and adding claims 27-30.  Claims 2-4, 7-11, 14-18, and 21-30 were examined and rejected in an Office action mailed 2 July 2020.  Applicant filed an RCE on 25 September 2020, cancelling claims 7, 14 and 21.  Claims 2-4, 8-11, 15-18, and 22-30 were examined and rejected in an Office action mailed on 24 December 2020.  Applicant responded on 24 March 2021, cancelling claims 2-4, 8 and 26-27.
Claims 9-11, 15-18, 22-25 and 28-30 are examined herein.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Withdrawal of Objections and Rejections
2.	The rejections of claims 28-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendments to the claims.
3.	The rejection of claims 9-11, 15-18, 22-26 and 28-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, regarding the scope of enablement is withdrawn in view of Applicant’s amendments to the claims.
is withdrawn in view of Applicant’s amendments to the claims.

Any rejection or objection applying to a cancelled claim is rendered moot in view of the claim’s cancellation.

Examiner’s Notes
4.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 9-11, 15-18, 22-25 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This is a new rejection necessitated by Applicant’s amendments to the claims.
The term “full-length” in claims 9, 16 and 23 is a relative term which renders the claims indefinite. The term “full-length” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Any protein, when considered by itself, is full-length.  The term in the context of the independent claims cannot be reasonably interpreted as providing a structure difference between a “full-length protein” and a ‘non-full-length’ protein.
Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

6.	Claims 9-11, 15-18, 22-25 and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a new rejection necessitated by Applicant’s amendments to the claims.
Claim 9 is drawn to a transgenic plant comprising a promoter operably linked to a nucleic acid at least 95% sequence identical to SEQ ID NO:118 that encodes a full-length polypeptide with a domain that is SEQ ID NO:115 where the plant has drought tolerance.  
Applicant does not directly define SEQ ID NO:115 as a part of a full-length polypeptide, but it is a fragment of the longest polypeptide encoded by SEQ ID NO:118.  That is defined by Applicant as a Z. mays RING-H2 zinc finger protein.  Spec., p. 101.  Applicant does not describe the amino acid encoded by SEQ ID NO:118 as a distinct entity.
When SEQ ID NO:118 is translated in the 2nd reading frame, it encodes the following protein (SEQ ID NO:115 is underlined):
GISSMPAPEDSLLGFVLYNTAASVAILAGLVRAALLFLGLAAAAEDEEPRQQAEAVTVTAVGPSLADRFRSRFRPSRYGRRRGGDCRVCLVRFETESVVQRLPCGHLFHRACLETWIDYDHATCPLCRHRLLPPAAAADEVPRIA*LAP*ELRVGVALCTSQQQCLCTGFFFLFLFV

Applicant cites to Brugière et al. with approval (Response, p. 11), and Brugière et al. describes the RING-H2 domain of GRMZM2g005840 which approximates SEQ ID NO:115.  Brugière et al. (2017) Plant Physiol 175:1350-69, 1353, Fig. 2.  The above translation corresponds to the full GRMZM2g005840 protein.  Id.  (This translation is not found in the instant specification or sequence listing.)
The art describes that the RING finger domain, such as described by Applicant on page 13, is a convenient scaffold which can be altered to provide functional specificity in those proteins that contain the motif.  Borden & Freemont, Curr Opin Struct BioI (1996) 6(3):395-401, 395.  Borden & Freemont also describes that the RING finger Id., abstract; p. 400 col. 1, last para.  Stone et al. confirms that RING proteins mediate a large number of functions in plants.  Stone et al. (2005) Plant Physiol 137:13-30, 14.  The authors of Stone et al. argue that although a considerable number of RING proteins are identified in the Arabidopsis genome via in silico analysis, few have known functions.  Id. (citing to Kosarev et al. (2002) Genom Biol 3(4):research0016). 
Claim 2 claims by sequence identity to a nucleic acid sequence and only requires expression of a fragment of the above maize protein.  This fragment, SEQ ID NO:115, among other things, lacks the transmembrane domain found in the full-length protein.  Spec., Brugière et al., Fig. 2, p. 1353., SEQ ID NO:492 (instant claim 4).
Applicant’s experiments focus on the Arabidopsis XERICO / RING-H2 type zinc finger protein represented by SEQ ID NO:1 which is associated with the At2g04240 locus.  Id., p. 8-12 (Desc. of Figs.); pp. 81-104 (Examples); pp. 91-93.  In one example the specification teaches that transgenically expressing SEQ ID NO:1 using a CaMV 35S promoter in Arabidopsis provides drought stress tolerance when compared to a wild-type plant.  Id., pp. 91-93.
The specification also teaches other plant polypeptide sequences that comprise RING-H2 zinc finger domains, low complexity regions and transmembrane motifs, such as SEQ ID NO:3, SEQ ID NO:468 and SEQ ID NO:492.  Spec., p. 2 & pp. 103-04.  
Applicant provides Table 2 which lists approximately 200 amino acid and nucleotide sequences and also lists their sequence identity with respect to the respective sequence associated with the XERICO protein.  Spec., pp. 96-102.  These other sequences were identified in a databank using BLAST for finding regions of local similarity between reference sequences of the XERICO mRNA (SEQ ID NO:2), the XERICO protein sequence (SEQ ID NO:1), the amino acid sequence of the XERICO RING-H2 domain (SEQ ID NO:3), and the nucleic acid coding region for the XERICO RING-H2 domain (SEQ ID NO:4).  Spec., p. 96.  
After the amendment to the specification, the elected SEQ ID NO:118, which is a nucleic acid, not a polypeptide sequence, is listed in Table 2.
Id.
The specification also describes that the RING proteins may bind to a COP1-interacting protein 8 (SEQ ID NO:378) or a TUBBY-like protein 9 (SEQ ID NO:380).  Id., pp. 2-3.
The claims read on compositions that are DNA constructs comprising a nucleic acid sequence at least 95% identical to SEQ ID NO:118.  
Dependent claims 10-11 require various short sequences.  Dependent claim 15 also requires a terminator in the vector.
Claim 16 is drawn to a transgenic seed in a similar manner to the plant claimed in claim 9.  Dependent claims 17-18 require various short sequences.  Dependent claim 22 also requires a terminator in the vector.
Claim 23 is drawn to a method for generating a transgenic plant by providing the vector that such as is set forth in claim 9, but, since it is an independent claim, it restates the limitations.  
Dependent claim 24 reads on breeding the transgenic plant to produce a line.  Dependent claim 25 reads on a transgenic plant produced by the method.
Dependent claims 27-30 each require that the nucleic acid at least 95% sequence-identical to SEQ ID NO:118 has a start codon.
Since Applicant is claiming by sequence identity to a nucleic acid sequence, the genus includes minor changes to the nucleic acid molecule’s sequence that would have a profound effect on the protein produced.  For example, the first six amino acids encoded in reading frame 2 of SEQ ID NO:118 are GISSMP from the sequence ggc atc tcg agc atg ccg.  Adding a “t” between the first two codons would produce the amino acid sequence GYLEHA which is obviously substantially different from SEQ ID NO:146.
The independent claims require SEQ ID NO:115.  However, a variant of SEQ ID NO:118 could place a stop codon followed by a start codon immediately upstream of the coding sequence for SEQ ID NO:115.  This would produce a truncated protein falling 
As noted above, SEQ ID NO:115 is RING finger domain.  Also as noted above, the art describes that the RING finger domain is a convenient scaffold which can be altered to provide functional specificity in those proteins that contain the motif.  Borden & Freemont, p. 395.  Borden & Freemont also describes that the RING finger motif is an example of a small autonomously folded protein module that uses zinc ions for stability and is found in a wide variety of functionally distinct proteins.
Therefore, the non-SEQ ID NO:115 portions of the claimed protein encoded by SEQ ID NO:118 are clearly very important for the activity of the claimed nucleic acid / protein combination, but they are not described.  Nor is the effect of these protein variants on the required drought tolerance described.  
The Federal Circuit held that a written description of an invention "’requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other material."  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."  Id., 984 F.2d at 1568, 25 USPQ2d at 1406.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.
Applicant fails to describe a representative number of species of sequences related to proteins that comprise SEQ ID NO:115 that increase drought tolerance in a transgenic plant.  Applicant also fails describe the structural elements of such proteins that are necessary and/or sufficient for the phenotype of increasing the drought tolerance of a plant when expressed transgenically.  As seen above, SEQ ID NO:115 merely represents a scaffold.

Dependent claims are included in this rejection because none provide further limitations obviating this rejection.


7.	Claims 9-11, 15-18, 22-25 and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the transgenic expression of the protein encoded by SEQ ID NO:118, does not reasonably provide enablement for the genus of proteins as broadly as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This is a new rejection necessitated by Applicant’s amendments to the claims.
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
The scope of the claims is set forth above in the written description rejection.  
The relevant teachings of Applicant’s specification and the art are also set forth supra.  In particular, the art teaches that a RING finger domain, such as taught by Id., abstract; p. 400 col. 1, last para.  Stone et al. confirms that RING proteins mediate a large number of functions in plants.  Stone et al. (2005) Plant Physiol 137:13-30, 14.  The authors of Stone et al. argue that although a considerable number of RING proteins are identified in the Arabidopsis genome via in silico analysis, few have known functions.  Id. (citing to Kosarev et al. (2002) Genom Biol 3(4):research0016. 
Applicant is only claiming the transgenic proteins by the scaffold (e.g. Borden & Freemont, p. 395) but not requiring any particular for the part of the protein that provides the function.  Id., abstract; p. 400 col. 1, last para.
One of skill in the art, after reading the specification, would be uncertain as to both how to make and how to use the variants of, e.g. claim 9, to function within the instant invention.  One of skill in the art would find it difficult to predict which of the claimed sequence variants could be used in the instant invention, and which could not.  Although testing individual sequences can be routine, Applicant has provided no guidance as to how to proceed.  
Given the claim breadth regarding variant sequences, combined with the unpredictability in the art, and lack of guidance as discussed above, undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous variants of proteins encoded by SEQ ID NO:118 with no guidance as to which ones could be used in the instant invention.  Extensive guidance would be required to practice the invention as broadly as claimed., but such guidance is not provided.  Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.
Therefore the invention is not enabled throughout the broad scope of the claims.  Dependent claims are included in this rejection because none provide further limitations obviating this rejection.


Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

8.	Claims 9-11, 16-18, 23-25 and 28-30 are rejected under 35 U.S.C. 102(e) as being anticipated by Adams et al., US Patent Publication 2009/0183270 A1, claiming priority to 2002.
When SEQ ID NO:118 is searched against the prior art databases, as seen in the first alignment below, it is 97.9% sequence identical to SEQ ID NO:383 from Adams et al.  Adams et al. discloses that its SEQ ID NO:383 is the coding sequence for a Zea mays RING finger protein, SEQ ID NO:990.  p. 19.  Adams et al.’s claim 6 reads on transgenically expressing SEQ ID NO:990 in a plant cell.  Adams et al.’s claims 9 and 11 read on transgenic plants and seeds.
As seen in the second alignment below, Adams et al.’s SEQ ID NO:990 comprises SEQ ID NO:115.  Adams et al. discloses heterologous promoters in paragraph 0043.
Claim 9 is drawn to a transgenic plant expressing a polypeptide with 100% sequence identity to SEQ ID NO:115 where it is encoded by a nucleic acid sequence with at least 95% sequence identity to SEQ ID NO: 118.  The protein is required to have a ring-H2 zinc finger domain having 100% sequence identity to SEQ ID NO: 115.  The plant is required to have drought tolerance compared to a plant without the heterologous nucleic acid.  In line 3, the claim uses “having” as a transitional phrase and it is interpreted herein as “comprising.”
Although Adams et al. does not disclose that a transgenic plant expressing a protein comprising SEQ ID NO:115 will be able to better tolerate drought, failure of Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See also MPEP § 2112.
In the instant application and claims, no additional steps or features of the claimed invention are required other than the transgenic expression of a protein comprising SEQ ID NO:115.  Therefore Adams et al. anticipates claim 9, 23 and 25.  Adams et al. also discloses seeds (abstract) and therefore anticipates claim 16.
Adams et al.’s SEQ ID NO:990 comprises SSMP / instant SEQ ID NO:468 and thus anticipates claim 10 and 17.
Adams et al.’s SEQ ID NO:990 comprises instant SEQ ID NO:492 and thus anticipates claim 11 and 18.
Adams et al.’s SEQ ID NO:990 comprises a start codon for its sequence encoding SEQ ID NO:990 (“ATG ggc atc tcg” encoding “Met Gly Ile Ser”) and thus anticipates claims 28-30.
Adams et al. discusses breeding in paragraphs 0053-55 and thus anticipates claim 24.
Applicant’s Arguments & Response
On page 6 of Applicant’s response, Applicant presents a two-fold argument.  First, Applicant argues that Adams et al. only suggests that its proteins benefit plant growth and development while Applicant is claiming drought tolerance.  Second, Applicant argues that of the thousands of proteins disclosed by Adams et al., its SEQ ID NO:990 is not singled out for any particular benefit.

Regarding the second point, the Federal Circuit has held at least twice that a prior art reference that discloses multiple embodiments is still valid prior art with respect to each individual embodiment listed.  
In Merck & Co. v. Biocraft Labs., Inc., the Federal Circuit held that “[disclosing] a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 U.S.P.Q.2d 1843, 1846 (Fed. Cir. 1989), cert. denied, 493 U.S. 975 (1989).  The MPEP confirms this approach: "[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments."  MPEP § 2123 (citing to Merck v. Biocraft).  Section 2123 continues that "[t]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ..." MPEP § 2123 (quoting In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)).
Furthermore, in the In re Gleave decision, the Federal Circuit considered the issue as to whether a claim that individually lists hundreds of sequences is prior art with regard to a subsequent patent application that singles out a particular sequence.  In re Gleave, 560 F3d 1331, 90 USPQ2d 1235, 1237 (Fed. Cir. 2009).  The Federal Circuit, however, held that a claim listing individually sequences fully describes each individual sequence. Id., p. 1241.  Even though the prior art listed hundreds of individual sequences, it still reads on each individual embodiment. Id., p. 1240. 
Therefore Applicant’s arguments fail to persuade.

AXF68015
ID   AXF68015 standard; DNA; 800 BP.

AC   AXF68015;
XX
DT   12-NOV-2009  (first entry)
XX
DE   Zea mays coding sequence SEQ ID NO:383.
XX
KW   recombinant DNA; transgenic plant; seed; seed oil; crop improvement;
KW   cold tolerance; heat tolerance; salt tolerance; drought resistance;
KW   coding sequence; ds.
XX
OS   Zea mays.
XX
CC PN   US2009183270-A1.
XX
CC PD   16-JUL-2009.
XX
CC PF   02-NOV-2007; 2007US-00982680.
XX
PR   02-OCT-2002; 2002US-0415758P.
PR   08-NOV-2002; 2002US-0425157P.
PR   18-APR-2003; 2003US-0463787P.
PR   02-OCT-2003; 2003US-00678588.
PR   02-OCT-2003; 2003US-00679063.
XX
CC PA   (ADAM/) ADAMS T R.
CC PA   (NELS/) NELSON D E.
XX
CC PI   Adams TR,  Dotson SB,  Edgerton MD,  Hardeman K,  La Rosa TJ,  Lee GJ;
CC PI   Nelson DE,  Wu J,  Xie Z;
XX
DR   WPI; 2009-L57830/50.
DR   P-PSDB; AXF68629.
XX
CC PT   New plant cell nucleus with stably integrated, recombinant DNA in a 
CC PT   chromosome for expressing in the plant cell a Hap3 transcription factor 
CC PT   protein, useful for manufacturing non-natural, transgenic seeds and 
CC PT   plants having enhanced traits.
XX
CC PS   Example 2; SEQ ID NO 383; 0pp; English.
XX
CC   The invention relates to a plant cell nucleus with stably integrated, 
CC   recombinant DNA in a chromosome for expressing in the plant cell a Hap3 
CC   transcription factor protein, useful for manufacturing non-natural, 
CC   transgenic seeds and plants having enhanced traits. Also described: (1) a
CC   transgenic plant cell or plant comprising the plant cells with the plant 
CC   cell nucleus above; (2) a transgenic seed comprising the plant cells with
CC   the plant cell nucleus above; (3) a transgenic pollen grain comprising a 
CC   haploid derivative of the plant cell nucleus above; (4) a method for 
CC   manufacturing non-natural, transgenic seed that can be used to produce a 
CC   crop of transgenic plants with an enhanced trait resulting from 
CC   expression of stably-integrated recombinant DNA in the nucleus above, 
CC   comprising: (a) screening a population of plants for the enhanced trait 
CC   and the recombinant DNA, where individual plants in the population can 
CC   exhibit the trait at a level less than, essentially the same as or 
CC   greater than the level that the trait is exhibited in control plants 
CC   which do not contain the recombinant DNA, where the enhanced trait is 
CC   selected from enhanced water use efficiency, enhanced cold tolerance, 
CC   enhanced heat tolerance, enhanced resistance to salt exposure, enhanced 
CC   shade tolerance, increased yield, enhanced nitrogen use efficiency, 
CC   enhanced seed protein, or enhanced seed oil; (b) selecting from the 
CC   population one or more plants that exhibit the trait at a level greater 

CC   verifying that the recombinant DNA is stably integrated in the selected 
CC   plants; (d) analyzing tissue of the selected plant to determine the 
CC   expression of a gene that encodes a protein having the function of a 
CC   protein having an amino acid sequence selected from SEQ ID NO: 615-27373 
CC   (see AXF68247-AXF95005); and (e) collecting seed from the selected plant;
CC   and (5) a method of producing hybrid corn seed comprising: (a) acquiring 
CC   hybrid corn seed from a herbicide tolerant corn plant which also has 
CC   stably-integrated, recombinant DNA in the nucleus above; (b) producing 
CC   corn plants from the hybrid corn seed, where a fraction of the plants 
CC   produced from the hybrid corn seed is homozygous for the recombinant DNA,
CC   a fraction of the plants produced from the hybrid corn seed is hemizygous
CC   for the recombinant DNA, and a fraction of the plants produced from the 
CC   hybrid corn seed has none of the recombinant DNA; (c) selecting corn 
CC   plants which are homozygous and hemizygous for the recombinant DNA by 
CC   treating with an herbicide; (d) collecting seed from herbicide-treated-
CC   surviving corn plants and planting the seed to produce further progeny 
CC   corn plants; (e) repeating (c) and (d) at least once to produce an inbred
CC   corn line; and (f) crossing the inbred corn line with a second corn line 
CC   to produce hybrid seed. The plant cell nucleus and methods are useful for
CC   manufacturing non-natural, transgenic seed that can be used to produce a 
CC   crop of transgenic plants with an enhanced trait and producing hybrid 
CC   corn seed. The enhanced trait is selected from enhanced water use 
CC   efficiency, enhanced cold tolerance, enhanced heat tolerance, enhanced 
CC   resistance to salt exposure, enhanced shade tolerance, increased yield, 
CC   enhanced nitrogen use efficiency, enhanced seed protein, or enhanced seed
CC   oil. The present sequence represents a nucleotide sequence of a coding 
CC   strand of DNA for a gene used in the recombinant DNA for imparting an 
CC   enhanced trait in plant cells.
XX
SQ   Sequence 800 BP; 122 A; 265 C; 262 G; 151 T; 0 U; 0 Other;

  Query Match             97.9%;  Score 523;  DB 37;  Length 800;
  Best Local Similarity   99.8%;  
  Matches  534;  Conservative    0;  Mismatches    0;  Indels    1;  Gaps    1;

Qy          1 GGGCATCTCGAGCATGCCGGCGCCCGAGGACAGCCTGCTGGGGTTCGTGCTGTACAACAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        164 GGGCATCTCGAGCATGCCGGCGCCCGAGGACAGCCTGCTGGGGTTCGTGCTGTACAACAC 223

Qy         61 GGCGGCGTCGGTGGCGATCCTGGCGGGGCTGGTGCGCGCCGCGCTGCTGTTCCTGGGCCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        224 GGCGGCGTCGGTGGCGATCCTGGCGGGGCTGGTGCGCGCCGCGCTGCTGTTCCTGGGCCT 283

Qy        121 GGCGGCGGCGGCGGAGGACGAGGAGCCGCGGCAGCAGGCGGAGGCCGTGACGGTCACGGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        284 GGCGGCGGCGGCGGAGGACGAGGAGCCGCGGCAGCAGGCGGAGGCCGTGACGGTCACGGC 343

Qy        181 CGTGGGGCCCAGCCTCGCGGACCGGTTCCGGAGCAGGTTCCGGCCGTCGCGCTACGGGCG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        344 CGTGGGGCCCAGCCTCGCGGACCGGTTCCGGAGCAGGTTCCGGCCGTCGCGCTACGGGCG 403

Qy        241 GCGCCGGGGCGGGGACTGCCGCGTGTGCCTGGTGCGGTTCGAGACGGAGTCGGTGGTGCA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        404 GCGCCGGGGCGGGGACTGCCGCGTGTGCCTGGTGCGGTTCGAGACGGAGTCGGTGGTGCA 463

Qy        301 GCGGCTCCCCTGCGGCCACCTCTTCCACCGCGCATGCCTCGAGACCTGGATCGACTACGA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        464 GCGGCTCCCCTGCGGCCACCTCTTCCACCGCGCATGCCTCGAGACCTGGATCGACTACGA 523

Qy        361 CCACGCCACCTGCCCGCTGTGCCGCCACCGCCTCCTGCCCCCCGCCGCTGCCGCCGACGA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        421 GGTGCCCCGGATTGCCTGATTAGCGCCCTAGGAATTGAGAGTAGGCGTAGCACTCTGCAC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        584 GGTGCCCCGGATTGCCTGATTAGCGCCCTAGGAATTGAGAGTAGGCGTAGCACTCTGCAC 643

Qy        481 CTCGCAGCAGCAGTGTCTCTGTACAGG-TTTTTTTTTTCTTTTCCTTTTTGTTCG 534
              ||||||||||||||||||||||||||| |||||||||||||||||||||||||||
Db        644 CTCGCAGCAGCAGTGTCTCTGTACAGGTTTTTTTTTTTCTTTTCCTTTTTGTTCG 698


RESULT 14
AXF68622
ID   AXF68622 standard; protein; 146 AA.
XX
AC   AXF68622;
XX
DT   12-NOV-2009  (first entry)
XX
DE   Zea mays protein sequence SEQ ID NO:990.
XX
KW   recombinant DNA; transgenic plant; seed; seed oil; crop improvement;
KW   cold tolerance; heat tolerance; salt tolerance; drought resistance.
XX
OS   Zea mays.
XX
CC PN   US2009183270-A1.
XX
CC PD   16-JUL-2009.
XX
CC PF   02-NOV-2007; 2007US-00982680.
XX
PR   02-OCT-2002; 2002US-0415758P.
PR   08-NOV-2002; 2002US-0425157P.
PR   18-APR-2003; 2003US-0463787P.
PR   02-OCT-2003; 2003US-00678588.
PR   02-OCT-2003; 2003US-00679063.
XX
CC PA   (ADAM/) ADAMS T R.
CC PA   (NELS/) NELSON D E.
XX
CC PI   Adams TR,  Dotson SB,  Edgerton MD,  Hardeman K,  La Rosa TJ,  Lee GJ;
CC PI   Nelson DE,  Wu J,  Xie Z;
XX
DR   WPI; 2009-L57830/50.
DR   N-PSDB; AXF68008.
DR   PC:NCBI; gi194704122.
XX
CC PT   New plant cell nucleus with stably integrated, recombinant DNA in a 
CC PT   chromosome for expressing in the plant cell a Hap3 transcription factor 
CC PT   protein, useful for manufacturing non-natural, transgenic seeds and 
CC PT   plants having enhanced traits.
XX
CC PS   Claim 6; SEQ ID NO 990; 0pp; English.
XX
CC   The invention relates to a plant cell nucleus with stably integrated, 
CC   recombinant DNA in a chromosome for expressing in the plant cell a Hap3 
CC   transcription factor protein, useful for manufacturing non-natural, 
CC   transgenic seeds and plants having enhanced traits. Also described: (1) a
CC   transgenic plant cell or plant comprising the plant cells with the plant 
CC   cell nucleus above; (2) a transgenic seed comprising the plant cells with
CC   the plant cell nucleus above; (3) a transgenic pollen grain comprising a 

CC   manufacturing non-natural, transgenic seed that can be used to produce a 
CC   crop of transgenic plants with an enhanced trait resulting from 
CC   expression of stably-integrated recombinant DNA in the nucleus above, 
CC   comprising: (a) screening a population of plants for the enhanced trait 
CC   and the recombinant DNA, where individual plants in the population can 
CC   exhibit the trait at a level less than, essentially the same as or 
CC   greater than the level that the trait is exhibited in control plants 
CC   which do not contain the recombinant DNA, where the enhanced trait is 
CC   selected from enhanced water use efficiency, enhanced cold tolerance, 
CC   enhanced heat tolerance, enhanced resistance to salt exposure, enhanced 
CC   shade tolerance, increased yield, enhanced nitrogen use efficiency, 
CC   enhanced seed protein, or enhanced seed oil; (b) selecting from the 
CC   population one or more plants that exhibit the trait at a level greater 
CC   than the level that the trait is exhibited in control plants; (c) 
CC   verifying that the recombinant DNA is stably integrated in the selected 
CC   plants; (d) analyzing tissue of the selected plant to determine the 
CC   expression of a gene that encodes a protein having the function of a 
CC   protein having an amino acid sequence selected from SEQ ID NO: 615-27373 
CC   (see AXF68247-AXF95005); and (e) collecting seed from the selected plant;
CC   and (5) a method of producing hybrid corn seed comprising: (a) acquiring 
CC   hybrid corn seed from a herbicide tolerant corn plant which also has 
CC   stably-integrated, recombinant DNA in the nucleus above; (b) producing 
CC   corn plants from the hybrid corn seed, where a fraction of the plants 
CC   produced from the hybrid corn seed is homozygous for the recombinant DNA,
CC   a fraction of the plants produced from the hybrid corn seed is hemizygous
CC   for the recombinant DNA, and a fraction of the plants produced from the 
CC   hybrid corn seed has none of the recombinant DNA; (c) selecting corn 
CC   plants which are homozygous and hemizygous for the recombinant DNA by 
CC   treating with an herbicide; (d) collecting seed from herbicide-treated-
CC   surviving corn plants and planting the seed to produce further progeny 
CC   corn plants; (e) repeating (c) and (d) at least once to produce an inbred
CC   corn line; and (f) crossing the inbred corn line with a second corn line 
CC   to produce hybrid seed. The plant cell nucleus and methods are useful for
CC   manufacturing non-natural, transgenic seed that can be used to produce a 
CC   crop of transgenic plants with an enhanced trait and producing hybrid 
CC   corn seed. The enhanced trait is selected from enhanced water use 
CC   efficiency, enhanced cold tolerance, enhanced heat tolerance, enhanced 
CC   resistance to salt exposure, enhanced shade tolerance, increased yield, 
CC   enhanced nitrogen use efficiency, enhanced seed protein, or enhanced seed
CC   oil. The present sequence represents a protein which is encoded by a gene
CC   used in the recombinant DNA for imparting an enhanced trait in plant 
CC   cells.
CC   
CC   Revised record issued on 04-OCT-2009 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 146 AA;

  Query Match             100.0%;  Score 258;  DB 15;  Length 146;
  Best Local Similarity   100.0%;  
  Matches   44;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DCRVCLVRFETESVVQRLPCGHLFHRACLETWIDYDHATCPLCR 44
              ||||||||||||||||||||||||||||||||||||||||||||
Db         86 DCRVCLVRFETESVVQRLPCGHLFHRACLETWIDYDHATCPLCR 129


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 9-11, 15-18, 22-25 and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams et al., US Patent Publication 2009/0183270 A1, claiming priority to 2002 in view of La Rosa et al., US Patent Publication 2009/0217414 A1, claiming priority to 2002.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
When SEQ ID NO:118 is searched against the prior art databases, as seen in the first alignment supra in the rejection under 25 USC 102, it is 97.9% sequence identical to SEQ ID NO:383 from Adams et al.  Adams et al. teaches that its SEQ ID NO:383 is the coding sequence for a Zea mays RING finger protein, SEQ ID NO:990.  p. 19.  Adams et al.’s claim 6 reads on transgenically expressing SEQ ID NO:990 in a plant cell.  Adams et al.’s claims 9 and 11 read on transgenic plants and seeds.
As seen in the second alignment below, Adams et al.’s SEQ ID NO:990 comprises SEQ ID NO:115.  Adams et al. teaches using heterologous promoters in paragraph 0043.
Claim 9 is drawn to a transgenic plant expressing a polypeptide with 100% sequence identity to SEQ ID NO:115 where it is encoded by a nucleic acid sequence with at least 95% sequence identity to SEQ ID NO: 118.  The protein is required to have a ring-H2 zinc finger domain having 100% sequence identity to SEQ ID NO: 115.  The 
It would have been prima facie obvious to one of ordinary skill in the art at the time of Applicants' invention to follow the teachings of Adams et al. to transgenically the protein in question.  Given the level of skill in the art at the time of Applicants' invention, one of ordinary skill in the art would have had a reasonable expectation of success.  
Although Adams et al. does not teach that a transgenic plant expressing a protein comprising SEQ ID NO:115 will be able to better tolerate drought, Adams et al. does teach that one benefit of the invention is enhanced water use efficiency.  Adams et al., abstract.  Further, in 2009, the Federal Circuit addressed the question whether a previously undiscovered property of a composition that was otherwise obvious provides a patentable distinction?  The Federal Circuit held that it did not, stating that “[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed invention], but rather a property necessarily present in the [claimed invention].”  In re Kubin, 561 F.3d 1351, 1357-58, 90 USPQ2d 1417, 1422 (Fed. Cir. 2009) (as quoted in Par Pharm., Inc. v Twi Pharm., Inc., 773 F.3d 1186, 112 USPQ2d 1945, 1952 (Fed. Cir. 2014).
This is confirmed by the MPEP § 2112 (v) and § 2112.01.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP § 2112.01 (citing to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  The burden of proof then shifts to the applicant to demonstrate that the product does not necessarily possess the properties of the claimed invention.  In re Best., pp. 195 USPQ 433-34.  
In the instant application, Applicant does not teach any additional step, feature or structure that is required so that the claimed transgenic plant exhibits the increased drought tolerance required by claim 9 and thus is indistinguishable from the prior art.  According to the teachings of Applicant's specification, the property flows from creating a transgenic maize plant expressing a protein comprising SEQ ID NO:115.  Therefore, In re Kubin, merely claiming a new property of a composition that is otherwise obvious to make does not impart patentability to the composition.  
Thus claims 9, 23 and 25 are obvious.
Adams et al. also teaches seeds (abstract) and therefore claim 16 is obvious.
Adams et al.’s SEQ ID NO:990 comprises SSMP / instant SEQ ID NO:468 and Adams et al.’s SEQ ID NO:990 comprises instant SEQ ID NO:492; and thus claims 10-11 and 17-18 are obvious.
Adams et al.’s SEQ ID NO:990 comprises a start codon for its sequence encoding SEQ ID NO:990 (“ATG ggc atc tcg” encoding “Met Gly Ile Ser”) and thus claims 28-30 are obvious.
Adams et al. teaches breeding in paragraphs 0053-55 and thus claim 24 is obvious.
As seen in the alignment below, La Rosa et al. teaches a sequence at least 95% identical to instant SEQ ID NO:118.  La Rosa et al. teaches an isolated nucleic acid molecule with its SEQ ID NO:9422.  La Rosa et al., claim 4.  La Rosa et al. also teaches an expression constructs and/or vectors.  Id., paras. 0066 & 0068.  La Rosa et al.’s claim 20 reads on a transgenic plant with, e.g. SEQ ID NO:9422 together with a promoter and terminator.  Therefore claims 15 and 22 are obvious.
Applicant’s Arguments & Response
Applicant traverses the rejection.  Response, pp. 6-7.  Applicant first draws attention to the arguments regarding Adams et al. presented in arguing against the rejection under 35 USC 102.  Applicant argues that neither Adams et al. nor La Rosa et al. provides documentation that a plant expressing a protein comprising instant SEQ ID NO:115 was produced.  Id., p. 8.  
Applicant cites to In re Bell but without providing a pinpoint citation to support their position.  Id.  Applicant also cites to In re Wesslau.  Id.
In response, the Federal Circuit has, at least twice, considered whether a prior art reference that explicitly lists numerous embodiments fails to teach any individual embodiment.  
In Merck & Co. v. Biocraft Labs., Inc., the Federal Circuit held that “[disclosing] a multitude of effective combinations does not render any particular formulation less Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 U.S.P.Q.2d 1843, 1846 (Fed. Cir. 1989), cert. denied, 493 U.S. 975 (1989).  The MPEP confirms this approach: "[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments."  MPEP § 2123 (citing to Merck v. Biocraft).  Section 2123 continues that "[t]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ..." MPEP § 2123 (quoting In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)).
Furthermore, in the In re Gleave decision, the Federal Circuit considered the issue as to whether a claim that individually lists hundreds of sequences is prior art with regard to a subsequent patent application that singles out a particular sequence.  In re Gleave, 560 F3d 1331, 90 USPQ2d 1235, 1237 (Fed. Cir. 2009).  The Federal Circuit, however, held that a claim listing individually sequences fully describes each individual sequence. Id., p. 1241.  Even though the prior art listed hundreds of individual sequences, it still reads on each individual embodiment. Id., p. 1240. 
Applicant’s citation to In re Wesslau is similarly unavailing.  Unlike the fact pattern in In re Wesslau (353 F.2d 238, 241, 53 C.C.P.A. 746, 750, 147 U.S.P.Q. 391, 393 (C.C.P.A. 1965)), Adams et al. explicitly teaches making the transgenic plant.  The claims require no additional feature or step to create the transgenic plant other than what is taught by Adams et al.
Therefore Applicant’s arguments fail to persuade.

US-11-980-366-9422
; Sequence 9422, Application US/11980366
; Publication No. US20090217414A1
; GENERAL INFORMATION
;  APPLICANT: La Rosa, Thomas J.
;  APPLICANT: Kovalic, David K.
;  APPLICANT: Zhou, Yihua
;  APPLICANT: Cao, Yongwei
;  APPLICANT: Abad, Mark S.
;  APPLICANT: Andersen, Scott E.
;  APPLICANT: Buehler, Robert E.
;  APPLICANT: Byrum, Joseph R.
;  APPLICANT: Cheikh, Nordine
;  APPLICANT: Conner, Timothy W.
;  APPLICANT:Coombs, Brian E.
;  APPLICANT:Dotson, Stanton B.

;  APPLICANT:Edgerton, Michael D
;  APPLICANT:Fisher, Dane K.
;  APPLICANT:Hardeman, Kristine J.
;  APPLICANT:Heck, Gregory R.
;  APPLICANT:Hinkle, Gregory J.
;  APPLICANT:Lalgudi, Raghunath V.
;  APPLICANT:Liu, Jingdong
;  APPLICANT:Lutfiyya, Linda L.
;  APPLICANT:Mahadeo, Debbie A.
;  APPLICANT:Masucci, James D.
;  APPLICANT:McIninch, James
;  APPLICANT:Miller, Philip W.
;  APPLICANT:Nelson, Donald E.
;  APPLICANT:Peng, Ming
;  APPLICANT:Ruff, Thomas G.
;  APPLICANT:Shukla, Hridayabhiranjan
;  APPLICANT:Stein, Joshua
;  APPLICANT:Thompson, Michael D.
;  APPLICANT:Wu, Kunsheng
;  TITLE OF INVENTION: Nucleic Acid Molecules And Other Molecules Associated With
;  TITLE OF INVENTION:Plants
;  FILE REFERENCE: 38-21(53373)C
;  CURRENT APPLICATION NUMBER: US/11/980,366
;  CURRENT FILING DATE: 2009-02-26
;  PRIOR APPLICATION NUMBER: 09/304,517
;  PRIOR FILING DATE: 1999-05-06
;  PRIOR APPLICATION NUMBER: 09/333,535
;  PRIOR FILING DATE: 1999-06-14
;  PRIOR APPLICATION NUMBER: 09/371,146
;  PRIOR FILING DATE: 1999-08-09
;  PRIOR APPLICATION NUMBER: 09/394,745
;  PRIOR FILING DATE: 1999-09-15
;  PRIOR APPLICATION NUMBER: 09/440,687
;  PRIOR FILING DATE: 1999-11-16
;  PRIOR APPLICATION NUMBER: 09/531,113
;  PRIOR FILING DATE: 2000-03-22
;  PRIOR APPLICATION NUMBER: 09/552,086
;  PRIOR FILING DATE: 2000-04-19
;  PRIOR APPLICATION NUMBER: 09/553,094
;  PRIOR FILING DATE: 2000-04-18
;  PRIOR APPLICATION NUMBER: 09/565,240
;  PRIOR FILING DATE: 2000-05-08
;  PRIOR APPLICATION NUMBER: 09/565,306
;  PRIOR FILING DATE: 2000-05-04
;  PRIOR APPLICATION NUMBER: 09/615,606
;  PRIOR FILING DATE: 2000-07-13
;  PRIOR APPLICATION NUMBER: 09/619,643
;  PRIOR FILING DATE: 2000-07-19
;  PRIOR APPLICATION NUMBER: 09/654,617
;  PRIOR FILING DATE: 2000-09-05
;  PRIOR APPLICATION NUMBER: 09/663,423
;  PRIOR FILING DATE: 2000-09-15
;  PRIOR APPLICATION NUMBER: 09/669,817
;  PRIOR FILING DATE: 2000-09-26
;  PRIOR APPLICATION NUMBER: 09/684,016
;  PRIOR FILING DATE: 2000-10-10
;  PRIOR APPLICATION NUMBER: 09/692,257
;  PRIOR FILING DATE: 2000-10-19
;  PRIOR APPLICATION NUMBER: 09/696,664
;  PRIOR FILING DATE: 2000-10-25
;  PRIOR APPLICATION NUMBER: 09/733,089

;  PRIOR APPLICATION NUMBER: 09/816,660
;  PRIOR FILING DATE: 2001-03-26
;  PRIOR APPLICATION NUMBER: 09/837,604
;  PRIOR FILING DATE: 2001-04-18
;  PRIOR APPLICATION NUMBER: 09/849,526
;  PRIOR FILING DATE: 2001-05-07
;  PRIOR APPLICATION NUMBER: 09/865,419
;  PRIOR FILING DATE: 2001-05-29
;  PRIOR APPLICATION NUMBER: 09/865,439
;  PRIOR FILING DATE: 2001-05-29
;  PRIOR APPLICATION NUMBER: 09/873,402
;  PRIOR FILING DATE: 2001-06-05
;  PRIOR APPLICATION NUMBER: 09/874,708
;  PRIOR FILING DATE: 2001-06-05
;  PRIOR APPLICATION NUMBER: 09/938,294
;  PRIOR FILING DATE: 2001-08-24
;  PRIOR APPLICATION NUMBER: 09/985,678
;  PRIOR FILING DATE: 2001-11-05
;  PRIOR APPLICATION NUMBER: 10/155,881
;  PRIOR FILING DATE: 2002-05-22
;  PRIOR APPLICATION NUMBER: 10/219,999
;  PRIOR FILING DATE: 2002-08-15
;  PRIOR APPLICATION NUMBER: 60/089,524
;  PRIOR FILING DATE: 1998-06-16
;  PRIOR APPLICATION NUMBER: 60/125,817
;  PRIOR FILING DATE: 1999-03-23
;  PRIOR APPLICATION NUMBER: 60/125,818
;  PRIOR FILING DATE: 1999-03-23
;  PRIOR APPLICATION NUMBER: 60/130,174
;  PRIOR FILING DATE: 1999-04-20
;  PRIOR APPLICATION NUMBER: 60/130,464
;  PRIOR FILING DATE: 1999-04-22
;  PRIOR APPLICATION NUMBER: 60/132,860
;  PRIOR FILING DATE: 1999-05-07
;  PRIOR APPLICATION NUMBER: 60/141,132
;  PRIOR FILING DATE: 1999-06-28
;  PRIOR APPLICATION NUMBER: 60/141,135
;  PRIOR FILING DATE: 1999-06-28
;  PRIOR APPLICATION NUMBER: 60/141,139
;  PRIOR FILING DATE: 1999-06-28
;  PRIOR APPLICATION NUMBER: 60/144,084
;  PRIOR FILING DATE: 1999-07-16
;  PRIOR APPLICATION NUMBER: 60/154,375
;  PRIOR FILING DATE: 1999-09-17
;  PRIOR APPLICATION NUMBER: 60/197,872
;  PRIOR FILING DATE: 2000-04-19
;  PRIOR APPLICATION NUMBER: 60/202,214
;  PRIOR FILING DATE: 2000-05-08
;  PRIOR APPLICATION NUMBER: 60/207,458
;  PRIOR FILING DATE: 2000-05-30
;  PRIOR APPLICATION NUMBER: 60/208,063
;  PRIOR FILING DATE: 2000-05-31
;  PRIOR APPLICATION NUMBER: 60/209,830
;  PRIOR FILING DATE: 2000-06-06
;  PRIOR APPLICATION NUMBER: 60/211,750
;  PRIOR FILING DATE: 2000-06-15
;  PRIOR APPLICATION NUMBER: 60/228,466
;  PRIOR FILING DATE: 2000-08-29
;  PRIOR APPLICATION NUMBER: 60/312,544
;  PRIOR FILING DATE: 2001-08-15
;  PRIOR APPLICATION NUMBER: 60/324,109

;  PRIOR APPLICATION NUMBER: 10/612,783
;  PRIOR FILING DATE: 2003-07-02
;  NUMBER OF SEQ ID NOS: 12046
; SEQ ID NO 9422
;  LENGTH: 800
;  TYPE: DNA
;  ORGANISM: Zea mays
US-11-980-366-9422

  Query Match             97.9%;  Score 523;  DB 31;  Length 800;
  Best Local Similarity   99.8%;  
  Matches  534;  Conservative    0;  Mismatches    0;  Indels    1;  Gaps    1;

Qy          1 GGGCATCTCGAGCATGCCGGCGCCCGAGGACAGCCTGCTGGGGTTCGTGCTGTACAACAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        164 GGGCATCTCGAGCATGCCGGCGCCCGAGGACAGCCTGCTGGGGTTCGTGCTGTACAACAC 223

Qy         61 GGCGGCGTCGGTGGCGATCCTGGCGGGGCTGGTGCGCGCCGCGCTGCTGTTCCTGGGCCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        224 GGCGGCGTCGGTGGCGATCCTGGCGGGGCTGGTGCGCGCCGCGCTGCTGTTCCTGGGCCT 283

Qy        121 GGCGGCGGCGGCGGAGGACGAGGAGCCGCGGCAGCAGGCGGAGGCCGTGACGGTCACGGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        284 GGCGGCGGCGGCGGAGGACGAGGAGCCGCGGCAGCAGGCGGAGGCCGTGACGGTCACGGC 343

Qy        181 CGTGGGGCCCAGCCTCGCGGACCGGTTCCGGAGCAGGTTCCGGCCGTCGCGCTACGGGCG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        344 CGTGGGGCCCAGCCTCGCGGACCGGTTCCGGAGCAGGTTCCGGCCGTCGCGCTACGGGCG 403

Qy        241 GCGCCGGGGCGGGGACTGCCGCGTGTGCCTGGTGCGGTTCGAGACGGAGTCGGTGGTGCA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        404 GCGCCGGGGCGGGGACTGCCGCGTGTGCCTGGTGCGGTTCGAGACGGAGTCGGTGGTGCA 463

Qy        301 GCGGCTCCCCTGCGGCCACCTCTTCCACCGCGCATGCCTCGAGACCTGGATCGACTACGA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        464 GCGGCTCCCCTGCGGCCACCTCTTCCACCGCGCATGCCTCGAGACCTGGATCGACTACGA 523

Qy        361 CCACGCCACCTGCCCGCTGTGCCGCCACCGCCTCCTGCCCCCCGCCGCTGCCGCCGACGA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        524 CCACGCCACCTGCCCGCTGTGCCGCCACCGCCTCCTGCCCCCCGCCGCTGCCGCCGACGA 583

Qy        421 GGTGCCCCGGATTGCCTGATTAGCGCCCTAGGAATTGAGAGTAGGCGTAGCACTCTGCAC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        584 GGTGCCCCGGATTGCCTGATTAGCGCCCTAGGAATTGAGAGTAGGCGTAGCACTCTGCAC 643

Qy        481 CTCGCAGCAGCAGTGTCTCTGTACAGG-TTTTTTTTTTCTTTTCCTTTTTGTTCG 534
              ||||||||||||||||||||||||||| |||||||||||||||||||||||||||
Db        644 CTCGCAGCAGCAGTGTCTCTGTACAGGTTTTTTTTTTTCTTTTCCTTTTTGTTCG 698



Conclusion
10.	No claim is allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/            Examiner, Art Unit 1663